Case: 4:20-cv-00680 Doc. #: 1-2 Filed: 05/21/20 Page: 1 of 3 PageID #: 14




      EXHIBIT 2
      Case: 4:20-cv-00680 Doc. #: 1-2 Filed: 05/21/20 Page: 2 of 3 PageID #: 15




            IN THE CIRCUIT COURT FOR THE ELEVENTH CIRCUIT
                     ST. CHARLES COUNTY, MISSOURI


 PLATINUM SPORTS AND                        )
 ENTERTAINMENT                              )
 MANAGEMENT, LLC;                           )
                                            )
         Plaintiff,                         )
                                            )
                                              Case Number: 2011-CC00353
 v.                                         )
                                            )
 STEVE PIERCE and PIERCE AND                )
 ASSOCIATES;                                )
                                            )
         Defendants.                        )


                  NOTICE OF FILING NOTICE OF REMOVAL

        Defendants Steve Pierce and Pierce and Associates hereby give notice that

they have filed in the United States District Court for the Eastern District of

Missouri, its Notice of Removal in accordance with the provisions of 28 U.S.C. §§

1441 and 1446. Attached hereto as Exhibit One is a copy of the Notice of Removal

and all papers and exhibits attached thereto.

Dated: May 21, 2020

                                        Respectfully submitted,

                                        DiPasquale Moore, LLC


                                 By: s/ Jason Moore
                                 JASON B. MOORE                 #54592
                                 BLAINE E. DICKESON             #57938
                                 4050 Pennsylvania Ave., Suite 121
                                           1
    Case: 4:20-cv-00680 Doc. #: 1-2 Filed: 05/21/20 Page: 3 of 3 PageID #: 16




                                Kansas City, MO 64111
                                Telephone: 816-888-7500
                                Facsimile: 816-888-7519
                                jason.moore@dmlawusa.com
                                blaine.dickeson@dmlawusa.com

                                E. Kirk Wood (to be admitted pro hac vice)
                                WOOD LAW FIRM, LLC
                                P. O. Box 382434
                                Birmingham, AL 35238-2434
                                Telephone: 205-612-0243
                                Facsimile: 866-747-3905
                                kirk@woodlawfirmllc.com




                         CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2020, the foregoing was electronically filed
with the Clerk of the Court using the ECF – Pacer system which will send
notification of such filing to the following:

Nick Brockmeyer #56643
121 N. 5th St.
St. Charles, MO 63301
636-946-0960
brockmeyerlaw@yahoo.com

Hannah Shores #72125
121 N. 5th St.
St. Charles, MO 63301
636-946-0960
hannahshores@gmail.com



                                                       /s/ Jason Moore
                                                          COUNSEL

                                         2
